                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:15-CR-00298-RJC-DSC
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 QUINBY BOYD                                )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018. (Doc. No. 59).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of his facility, whichever is

earlier.

         The defendant previously sought compassionate release under §

3582(c)(1)(A), (Doc. No. 52), but the government objected that the defendant failed

to exhaust his administrative remedies as required by the statute, (Doc. No. 53:

Response at 8-15). The Court agreed with the government and denied the motion

without prejudice. (Doc. No. 54: Order).




         Case 3:15-cr-00298-RJC-DSC Document 78 Filed 06/15/21 Page 1 of 2
          The defendant then filed the instant motion with documentation of the denial

of his request for home confinement by the staff at Butner Low Security

Correctional Institution. (Doc. No. 59 at 11). While the motion was pending, the

defendant was transferred to Federal Correctional Institution Oakdale II. (Doc. No.

69: Notice of Change of Address). It appears that he is currently housed at Federal

Transfer Facility Oklahoma City.1 Accordingly, he has not shown that he has

requested a sentence reduction from the warden at his facility. Therefore, the

Court is without authority to consider the merits of his claim. United States v.

McCoy, 981 F.3d 271, 283 (4th Cir. 2020) (defendant required to exhaust remedies

with warden before filing motion with court).

          IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 59), is DENIED without prejudice.

          The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

    Signed: June 15, 2021




1
    See https://www.bop.gov/inmateloc/.
                                              2



          Case 3:15-cr-00298-RJC-DSC Document 78 Filed 06/15/21 Page 2 of 2
